Citation Nr: 0833894	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for depression and anxiety.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J.P. Vincent, Law Clerk





INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979 and from December 1990 to April 1991.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating decision of December 2005, 
which denied service connection for PTSD, and a March 2006 
decision, which denial reopening of a claim for service 
connection for depression and anxiety. 

The Board also notes that the veteran changed representatives 
during the course of his claims.  Previously, he had been 
represented by RM, an attorney, before changing to Mr. Berry, 
the representative listed above, in July 2005.  RM submitted 
an August 2005 VA Form 9, concerning service connection for a 
back condition.  The records indicated that RM was no longer 
the veteran's appointed representative (POA) when the form 
was received by VA.  The Board notified the veteran of the 
need to submit a new form in order to perfect his appeal 
either directly or through his current POA, but the veteran 
failed to do so.  The claim is not before the Board.  

The veteran's previous claim for service connection for 
depression and anxiety was denied by the RO in a November 
1997 decision.  The RO sent a copy of the decision to the 
veteran's address of record.  The veteran did not respond 
within one year of this notice; the RO's decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The RO granted 
the veteran's petition to reopen his claim for depression in 
the March 2006 rating decision.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.




FINDINGS OF FACT

1.  A November 1997 rating decision denied service connection 
for depression and anxiety on the basis that his diagnosed 
depression was not etiologically linked to his service or any 
incident therein and there was no objective evidence of 
anxiety.  The veteran did not initiate an appeal of the 
adverse determination.

2.  The evidence received since the November 1997 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim for service connection for 
depression and anxiety.

3.  Any currently diagnosed depression and anxiety did not 
have its onset in service or within one year thereafter and 
is not etiologically linked to the veteran's service, any 
incident therein or to any service-connected disabilities.

4.  The veteran does not currently have PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for depression and 
anxiety, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2007).

2.  Depression and anxiety were not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  PTSD was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), The United 
States Court of Claims for Veterans Appeals held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In reviewing the veteran's claims to reopen his previously 
denied claim of entitlement to service connection for 
depression and anxiety and for service connection for PTSD, 
the Board observes that the RO issued VCAA notices to the 
veteran in August 2005 and March 2006 which informed him of 
the evidence generally needed to support a claim to reopen 
his previously denied claim for service connection for 
depression and anxiety and for his claim for service 
connection for PTSD; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
August 2005 VCAA notice specifically informed the veteran 
regarding the basis for the prior decision's denial of his 
claim for service connection for depression and anxiety and 
what evidence would be necessary to substantiate the element 
required to establish the claim.  Kent, supra.  The March 
2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
August 2005 VCAA notice was also issued prior to the December 
2005 and March 2006 rating decisions from which the instant 
appeals arise.  Thus, the Board concludes that the RO 
provided appropriate notice of the information or evidence 
needed in order to substantiate the claim prior to the 
initial decisions.  In view of this, the Board finds that 
VA's duty to notify has been fully satisfied with respect to 
these claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private evaluation records and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007).  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Analysis

I.  New and Material Evidence to Reopen

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The veteran is seeking to reopen his claim of entitlement to 
service connection for depression and anxiety, which was 
originally denied by the RO in November 1997 on the basis 
that there was no evidence of a psychiatric disorder in 
service and his current depression had been etiologically 
linked to his back disability, a condition for which service 
connection has been denied.  Since the veteran did not appeal 
the November 1997 RO decision, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 
20.302, 20.1103 (2007). 

The Board finds that a submitted May 2005 letter, from the 
veteran's private treating psychiatrist, indicating that the 
veteran's diagnosed major depressive disorder was more likely 
related to an inservice back injury, represents evidence that 
is new, not cumulative or redundant.  This newly submitted 
evidence is also material because it tends to show that the 
veteran's diagnosed major depressive disorder is 
etiologically linked to his service or an incident therein.  
In this context, this medical evidence is new and is not 
cumulative or redundant.  Moreover, this newly submitted 
evidence when considered with the previous evidence of 
record, or by itself, relates to an unestablished fact that 
is necessary to substantiate the claim, because it tends to 
suggest that the veteran's diagnosed major depressive 
disorder is etiologically linked to his service.  As a 
result, it raises a reasonable possibility of substantiating 
the claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the November 1997 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for a depression and anxiety.  38 U.S.C.A. 
§ 5108.

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychosis).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Depression and Anxiety

Although the veteran claims to currently have diagnosed 
depression and anxiety as a result of either in-service 
injury or as a result of his service in the Gulf War, the 
Board finds that the preponderance of the evidence is against 
his claim.  While the evidence reveals that he has a current 
diagnosis of major depressive disorder, the preponderance of 
the competent evidence of record does not etiologically link 
the veteran's current depressive disorder to his service or 
to any inservice incident.  In this regard, the Board 
acknowledges the May 2005 private physician's opinion that 
the veteran's diagnosed major depressive disorder was 
etiologically linked in part to events in service and more 
specifically to a back injury in service.  However, service 
connection has specifically been denied for a back disability 
and the veteran's service medical records do not show any 
relevant complaints, findings, treatment or diagnoses for 
depression.  Moreover, the VA examiner who conducted the July 
1997 psychiatric examination, after reviewing the veteran's 
claims file in conjunction with the psychiatric evaluation, 
opined that his diagnosed depression was secondary to chronic 
back pain and possible to "possible Gulf War syndrome."  As 
noted above, service connection has been specifically denied 
for the veteran's back disability, nor has service connection 
been granted for "Gulf War syndrome."  A medical opinion, 
based on an inaccurate factual premise, has very limited, if 
any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

As noted above, service medical records show no relevant 
psychiatric complaints, findings, treatment or diagnoses at 
any time during the veteran's period of service and there is 
no evidence of a psychiatric diagnosis prior to 1997, more 
than 6 years after his discharge from service.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between the veteran's major depressive 
disorder and his time in service.  Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any 
significant weight to the veteran's written assertions that 
he has depression and anxiety as a result of his service.  
Therefore, the Board determines that the preponderance of the 
evidence is against the claim for service connection for 
depression and anxiety.  38 U.S.C.A. § 5107(b).  The appeal 
is denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



PTSD

The veteran alleges that he currently has PTSD as a result of 
inservice stressors he experienced during his service in the 
Southwest Asian Theater during Desert Storm.  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

In this case, the overwhelming preponderance of the evidence 
of record does not demonstrate that the veteran currently 
suffers from PTSD.  As noted above, a July 1997 VA 
psychiatric examination report shows the veteran was 
diagnosed with depression secondary to chronic back pain and 
possible Gulf War Syndrome.  An August 1997 private office 
note indicates that the veteran gave a history of problems 
with post stress syndrome.  The impression included a history 
of "post-Gulf War stress syndrome."  Private treatment 
records dated in May 2004, show the veteran initially sought 
treatment for complaints of depression, anger, aggression, 
and reactions to his divorce.  A May 2005 letter, written by 
his private physician, indicates that the veteran was 
diagnosed with a major depressive disorder that the physician 
etiologically linked to events in both his civilian life and 
the time of his service.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In this 
respect, the Board acknowledges the private neurologist's 
office note showing the veteran's reported history of "post-
Gulf War stress syndrome."  However, evidence which is 
simply information recorded by a medical examiner unenhanced 
by any additional medical comment by that examiner does not 
constitute "competent medical evidence."  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Board finds more probative, 
the July 1997 VA psychiatric examination report and the May 
2005 private psychiatric evaluation, both indicating the 
veteran's current diagnosis is either depression or major 
depressive disorder.  There is no competent medical evidence 
indicating the veteran has a current diagnosis of PTSD.  
Thus, service connection for PTSD must be denied on this 
basis alone.  

As noted above, the veteran as a layman without proper 
medical training and expertise, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu, supra.  
The Board cannot assign any significant weight to the 
veteran's assertion that he has a current diagnosis of PTSD.  
Therefore, the Board determines that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for depression and anxiety is denied.

Service connection for PTSD is denied.



____________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


